The defendants and each of them being in default for answer or demurrer to said petitions and having failed to show cause why they should not comply with the alternative writ of mandamus heretofore allowed by this Court on the first day of June, 1932, the Court finds the facts stated in said petitions to be admitted to be true, and that they are in fact true, and that the plaintiff is entitled to a peremptory writ of mandamus herein.
It is therefore ordered that a peremptory writ of mandamus issue against the said defendants and each of them for the performance of the acts heretofore alternatively ordered; and that immediately upon the *Page 645 
service of this writ they do the acts alternatively ordered.
Writ allowed.
JONES, MATTHIAS, DAY, KINKADE and STEPHENSON, JJ., concur.
MARSHALL, C.J., not participating.